DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Objections
Claims 1, 12, 17, and 18 are objected to because of the following informalities:
The following changes should be made to avoid potential 112 issues and improve claim language clarity:
On line 1 of claim 1, insert --plurality of-- before “electromagnetic”.
On line 4 of claim 1, change “a plurality” to --the plurality--.
On line 6 of claims 12 and 17, change each occurrence of “it” to --the superconducting qubit--. 
On line 4 of claim 18, change “resonator” to --resonators--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the first plurality of holes or second plurality of holes" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-17, and 19 of U.S. Patent No. 10,964,997, as cited by the Applicant. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-6, 8-17, and 19 of ‘997 substantially recite all of the limitations in claims 1-6 and 8-20 of the instant application, thus claims 1-6 and 8-20 of the application are rejected based on an “anticipatory type” analysis.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-4, 8, 10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Reference Reagor et al. “Quantum memory with millisecond coherence in circuit QED”, as cited by the Applicant.
As per claims 1-4, 8, 10, and 18-19, Reagor et al. discloses in Figs. 2a-2b a device for supporting a plurality of electromagnetic modes (Paragraph 3 of Section A “Design of the cavity memory”; Resonators in Fig. 2 couple to several circular modes (i.e. “electromagnetic modes”) therein.), comprising:
as per claims 1-3, a resonator (Figs. 2a-2b, two coaxial microwave cavities) comprising a monolithic block (The coaxial microwave cavities which are shown in Fig. 2b are formed via a single or “monolithic” block.), a cavity that is defined in the monolithic block (Fig. 2b, right cavity therein), and a port (Fig. 2b, left input port of the right cavity) that opens into the cavity (The left input port of the right cavity extends or “opens” into the right cavity.), the port being configured to receive a non-linear superconducting qubit coupling element (Figs. 2a-2b, superconducting transmon qubit; As shown in Fig. 2a, the left input port of the right cavity receives at least a portion of the transmon.) that is able to be coupled to the plurality of electromagnetic modes supported by the cavity (Paragraph 1 of Section B “System Hamiltonian”; The transmon qubit is coupled to the modes of the resonators therein.), wherein the cavity is defined between a number of seamless sidewalls (Fig. 2b; As shown, the right cavity therein is defined by a number of walls there-around which are smooth and have no gaps there-between or “seamless”.);
as per claim 4, a first hole (Fig. 2b, left input port of the left cavity) extending transverse to the cavity is defined in the monolithic block (The left input port of the left cavity extends in a horizontal direction which is transverse to a vertical direction of the left cavity.), and a second hole (Fig. 2b, right output port of the right cavity) extending transverse to the cavity is defined in the monolithic block (The right output port of the right cavity extends in the horizontal direction which is transverse to the vertical direction of the right cavity.), the second hole including an inner end that overlaps with an inner end that overlaps with an inner end of the first hole (Fig. 2a; The right output port includes a left inner end that at least partially overlaps with a right inner end of the left input port when viewing the cavities in the horizontal direction.);
as per claim 8, wherein a quality factor of at least one of the plurality of electromagnetic modes is at least ten million (Paragraph 1 of Section V “Conclusion and Outlook”; A quality factor is equal to 5 x 10^7, which is necessarily at least ten million.);
as per claim 10, wherein the monolithic block is aluminum (Last paragraph of Section A “Design of the cavity memory”; The cavities are made from aluminum.);
as per claim 18, a plurality of cavities (Fig. 2b, left and right coaxial cavities), one or more resonators comprising the plurality of cavities defined in the one or more resonators (The structure in Fig. 2b comprises the two cavities which each define a coaxial resonator as stated in Paragraph 1 of Section A “Design of the cavity memory”.) and a bus cavity (Fig. 2b, opening or “cavity” where a transmon is disposed between the left and right coaxial cavities) defined in the one or more resonators, wherein each of the plurality of cavities and the bus cavity support a corresponding plurality of electromagnetic modes (Paragraph 3 of Section A “Design of the cavity memory”; The structure in Fig. 2 supports several circular modes (i.e. “electromagnetic modes”) therein.); a plurality of non-linear elements (Fig. 2b, left and right elements of the superconducting transmon qubit), wherein each non-linear element of the plurality of non-linear elements is coupled to the one of the plurality of cavities and to the bus cavity (The left and right elements of the transmon are coupled to the cavities and the “bus cavity” as shown in Fig. 2b.); and
as per claim 19, wherein the one or more resonators comprises one resonator comprising a monolithic block, wherein each of the plurality of cavities and the bus cavity is defined in the monolithic block (The coaxial microwave resonant cavities which are shown in Fig. 2b are formed via a single or “monolithic” block.).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Reference Reagor et al. in view of White et al. US 2008/0164874, both cited by the Applicant.
As per claim 13, Reagor et al. discloses the device of claim 1, but does not disclose a film of material on the monolithic block.
White et al. exemplarily discloses in Fig. 3 a resonator 311 that is polished using a metal film 422 on an outer surface thereof (Paragraph 45 of White et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have polished the resonator structure in Figs. 2a-2b of Reagor et al. as exemplarily taught by White et al. with the motivation of providing the benefit of reducing microwave losses caused by a skin-effect therein (Paragraph 45 of White et al.). As an obvious consequence of the modification, the combination would have necessarily included a film of material on the monolithic block.
Allowable Subject Matter
14.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843